Citation Nr: 1335911	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder, claimed as carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for tension headaches.

4.  Whether the reduction in rating from 30 percent to 20 percent disabling for cervical paracentral, and trapezius myositis, C5-C6 discogenic disease was warranted and, if so, entitlement to an increased evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran had active military service from September 1991 to January 1992, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

In a July 2013 statement, the Veteran indicated that he should be rated permanently and totally disabled pursuant to 38 C.F.R. § 3.340 (2013).  This matter has not yet been adjudicated by the RO and is therefore referred to the RO for the appropriate consideration.

The issues on the title page of this decision, other than the issue of entitlement to service connection for a bilateral wrist disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Since discharge from service the Veteran has complained of pain in the wrists and weakness in the hands.

2.  The Veteran has neurological impairment of the bilateral wrists due to his service-connected thoracic outlet syndrome.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder of the wrists have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts that he has a bilateral wrist disorder due to service.  In a July 2013 letter he requested that he be granted service connection for a bilateral wrist disorder as secondary to his service-connected thoracic outlet syndrome.  As explained below, the Board finds that service connection for neurological impairment of the bilateral wrists as secondary to his service-connected thoracic outlet syndrome is warranted.  

Although a July 2004 service treatment record (STR) indicates carpal bone derangements of the wrist, and although a June 2004 private chiropractor indicated that testing suggested carpal bones derangements in the left wrist, the post service medical records contain multiple diagnostic tests and VA medical opinions indicating that the Veteran has never had carpal tunnel syndrome of either wrist.  

The post service medical records do contain multiple complaints of pain in the wrists and weakness of the hands.  The June 2004 private chiropractor stated that the Veteran had been suffering from left wrist pain for months and that he received no relief from pain medications or a wrist support.  A December 2004 VA examination revealed diminished pinprick of the hands.  In March 2010 the Veteran reported bilateral wrist pain since his tour in Iraq, when he was constantly hanging from a transportation truck from the handrails.  The VA examiner could not find any pathology to explain the Veteran's complaint of bilateral wrist pain.  However, the Board notes that a review of the range of motion measurements made at that examination indicate that the Veteran had some limitation of motion of the wrists.  The measurements were reduced as compared to the full range as specified by 38 C.F.R. § 4.71, Plate 1.    

In May 2011 the Veteran reported daily pain in both wrists that was intermittent, with associated decreased hand grip strength in both hands.  The examiner noted tenderness and guarding of movement in both wrists.  Although the examiner could find no pathology, range of motion testing revealed reduced range of motion as compared to full range as specified by 38 C.F.R. § 4.71, Plate 1.

On VA examination in June 2012, the Veteran reported bilateral hand numbness and paresthesias, including pain, weakness and tingling sensation.  The examiner stated that the Veteran had a wrist disability, diagnosed as bilateral wrist arthralgia and thoracic outlet syndrome.  The examiner noted that the Veteran had functional impairment of the wrists demonstrated by weakened movement, excess fatigability, and pain on movement.  The examiner noted that artery and venous duplex study done in 2011 showed evidence of bilateral thoracic outlet syndrome and that Adson test was positive bilaterally.  The VA examiner opined that the Veteran's paresthesias and numbness are the result of his bilateral thoracic outlet syndrome which "probably (as least as likely as not)" had onset during service due to the use of a heavy vest that caused excessive pressure in the subclavian arteries and veins (bilaterally).  

The Board finds that the Veteran's complaints of pain and numbness of the hands and wrists to be credible.  Although many tests and examinations have shown little wrist pathology, some examinations have revealed some reduction in the range of motion of the wrists.  Furthermore, the June 2012 VA examiner indicated that the Veteran had bilateral wrist disability and noted that the Veteran had pain and weakened movement of the wrists.  Consequently, the Board finds that the Veteran has a current disability of the wrists.  

The June 2012 VA opinion indicated that the Veteran has bilateral wrist neurological impairment due to his service-connected thoracic outlet syndrome.  The Board finds that the Veteran's bilateral wrist symptoms are not contemplated by the diagnostic code currently used to evaluate the Veteran's service-connected thoracic outlet syndrome.  The Board recognizes that the RO originally assigned the Veteran noncompensable ratings for his upper extremity radiculopathy disabilities (thoracic outlet syndrome) under Diagnostic Code 8699-8615 and that this diagnostic code includes symptoms related to the hands and wrists.  However, a May 2013 rating decision shows that the RO recharacterized the Veteran's service-connected thoracic outlet syndrome as being rated under Diagnostic Code 8510, the Diagnostic Code pertaining to paralysis of the upper radicular nerve group.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  Diagnostic Code 8510 relates to paralysis of the shoulder and elbow movements.  The symptoms listed in this diagnostic code do not include any symptoms of the hand or wrist.  Consequently, the Veteran's currently service-connected thoracic outlet syndrome under Diagnostic Code 8510 only encompasses the Veteran's symptoms of arm and elbow pain.  Given that there are other Diagnostic Codes, such as 8513, 8514, 8515 and 8516, that contemplate neurological impairment of the wrists, the Board finds that granting service connection for the Veteran's bilateral neurological wrist disability as secondary to the service-connected thoracic outlet syndrome is proper as service connection has not already been established for the same currently manifested symptomatology.

Based on the above, the Board finds that the Veteran has a neurological impairment of the bilateral wrists that is secondary to his service connected thoracic outlet syndrome.  Accordingly, the Veteran is entitled to service connection for his bilateral wrist disability on a secondary basis.  38 C.F.R. § 3.310.  All doubt has been held in the Veteran's favor.  See Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral neurological disorder of the wrists is granted.


REMAND

A May 2013 rating decision granted service connection and a 10 percent initial rating for GERD and granted service connection and a noncompensable initial rating for tension headaches.  This rating decision also reduced the Veteran's rating for cervical paracentral, and trapezius myositis, C5-C6 discogenic disease, from 30 percent to 20 percent.  In October 2013, the Veteran submitted a timely notice of disagreement (NOD) with the ratings assigned and the reduction of the rating for the cervical spine disorder.  The RO has not issued a statement of the case with respect to these issues.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to an initial rating in excess of 10 percent for GERD; the issue of entitlement to an initial compensable rating for tension headaches, and whether the reduction in rating from 30 percent to 20 percent disabling for cervical paracentral, and trapezius myositis, C5-C6 discogenic disease was warranted and, if so, entitlement to an increased evaluation.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  These particular claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


